

116 HR 8350 IH: Safely Ensuring Lives Future Deployment and Research In Vehicle Evolution Act
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8350IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, regarding the authority of the National Highway Traffic Safety Administration over highly automated vehicles, to provide safety measures for such vehicles, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Safely Ensuring Lives Future Deployment and Research In Vehicle Evolution Act or the SELF DRIVE Act. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purpose.Sec. 3. NHTSA authority and State preemption for autonomous motor vehicles.Sec. 4. Updated or new motor vehicle safety standards for highly automated vehicles.Sec. 5. Cybersecurity of automated driving systems.Sec. 6. General exemptions.Sec. 7. Motor vehicle testing or evaluation.Sec. 8. Information on highly automated driving systems made available to prospective buyers.Sec. 9. Highly Automated Vehicle Advisory Council.Sec. 10. Rear seat occupant alert system.Sec. 11. Headlamps.Sec. 12. Privacy plan required for highly automated vehicles.Sec. 13. Definitions.2.PurposeThe purpose of this Act is to clarify the Federal role in ensuring the safety of highly automated vehicles as it relates to design, construction, and performance, by encouraging the testing and deployment of such vehicles. 3.NHTSA authority and State preemption for autonomous motor vehiclesSection 30103 of title 49, United States Code, is amended—(1)by amending subsection (b) to read as follows:(b)Preemption(1)Highly automated vehiclesNo State or political subdivision of a State may maintain, enforce, prescribe, or continue in effect any law or regulation regarding the design, construction, or performance of highly automated vehicles, automated driving systems, or components of automated driving systems unless such law or regulation is identical to a standard prescribed under this chapter.(2)Motor vehicle standardWhen a motor vehicle safety standard is in effect under this chapter, a State or political subdivision of a State may prescribe or continue in effect a standard applicable to the same aspect of performance of a motor vehicle or motor vehicle equipment only if the standard is identical to the standard prescribed under this chapter.(3)Rules of construction(A)In generalNothing in this subsection may be construed to prohibit a State or a political subdivision of a State from maintaining, enforcing, prescribing, or continuing in effect any law or regulation regarding registration, licensing, driving education and training, insurance, law enforcement, crash investigations, safety and emissions inspections, congestion management of vehicles on the street within a State or political subdivision of a State, or traffic unless the law or regulation is an unreasonable restriction on the design, construction, or performance of highly automated vehicles, automated driving systems, or components of automated driving systems. (B)Motor vehicle dealersNothing in this subsection may be construed to prohibit a State or political subdivision of a State from maintaining, enforcing, prescribing, or continuing in effect any law or regulation regarding the sale, distribution, repair, or service of highly automated vehicles, automated driving systems, or components of automated driving systems by a dealer, manufacturer, or distributor. (C)Conformity with Federal lawNothing in this subsection shall be construed to preempt, restrict, or limit a State or political subdivision of a State from acting in accordance with any other Federal law. (4)Higher performance requirementHowever, the United States Government, a State, or a political subdivision of a State may prescribe a standard for a motor vehicle, motor vehicle equipment, highly automated vehicle, or automated driving system obtained for its own use that imposes a higher performance requirement than that required by the otherwise applicable standard under this chapter.(5)State enforcementA State may enforce a standard that is identical to a standard prescribed under this chapter.; (2)by amending subsection (e) to read as follows:(e)Common law liability(1)In generalCompliance with a motor vehicle safety standard prescribed under this chapter does not exempt a person from liability at common law.(2)Rule of constructionNothing in this section shall be construed to preempt common law claims.; and(3)by adding at the end the following:(f)LicensingA State may not issue a motor vehicle operator’s license for the operation or use of a dedicated highly automated vehicle in a manner that discriminates on the basis of disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102))..4.Updated or new motor vehicle safety standards for highly automated vehicles(a)In generalChapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after section 30128 the following new section: 30129.Updated or new motor vehicle safety standards for highly automated vehicles(a)Safety assessment certification(1)Final RuleNot later than 24 months after the date of the enactment of this section, the Secretary of Transportation shall issue a final rule requiring the submission of safety assessment certifications regarding how safety is being addressed by each entity developing a highly automated vehicle or an automated driving system. Such rule shall include—(A)a specification of which entities are required to submit such certifications;(B)a clear description of the relevant test results, data, and other contents required to be submitted by such entity, in order to demonstrate that such entity’s vehicles are likely to maintain safety, and function as intended and contain fail safe features, to be included in such certifications; and(C)a specification of the circumstances under which such certifications are required to be updated or resubmitted.(2)Interim requirementUntil the final rule issued under paragraph (1) takes effect, safety assessment letters shall be submitted to the National Highway Traffic Safety Administration as contemplated by the Federal Automated Vehicles Policy issued in September 2016, or any successor guidance issued on highly automated vehicles requiring a safety assessment letter. (3)Periodic review and updatingNot later than 5 years after the date on which the final rule is issued under paragraph (1), and not less frequently than every 5 years thereafter, the Secretary shall—(A)review such rule; and(B)update such rule if the Secretary considers it necessary.(4)Rules of construction(A)No conditions on deploymentNothing in this subsection may be construed to limit or affect the Secretary’s authority under any other provision of law. The Secretary may not condition deployment or testing of highly automated vehicles on review of safety assessment certifications. (B)No new authoritiesNo new authorities are granted to the Secretary under this section other than the promulgation of the rule pursuant to paragraph (1).(5)Review and researchTo accommodate the development and deployment of highly automated vehicles and to ensure the safety and security of highly automated vehicles and motor vehicles and others that will share the roads with highly automated vehicles, not later than 180 days after the date of the enactment of this section, the Secretary shall—(A)initiate or continue a review of the Federal motor vehicle safety standards in effect on such date of enactment; and(B)initiate or continue research regarding new Federal motor vehicle safety standards.(b)Rulemaking and safety priority plan(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall make available to the public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a rulemaking and safety priority plan, as necessary to accommodate the development and deployment of highly automated vehicles and to ensure the safety and security of highly automated vehicles and motor vehicles and others that will share the roads with highly automated vehicles, to— (A)update the motor vehicle safety standards in effect on such date of enactment; (B)issue new motor vehicle safety standards; and(C)consider how objective ranges in performance standards could be used to test motor vehicle safety standards, which safety standards would be appropriate for such testing, and whether additional authority would facilitate such testing.(2)Inclusion of priorities(A)PrioritiesThe plan required by paragraph (1) shall detail the overall priorities of the National Highway Traffic Safety Administration for the 5 years following the issuance of the plan, including both priorities with respect to highly automated vehicles and priorities with respect to other safety initiatives of the Administration, in order to meet the Nation’s motor vehicle safety challenges. (B)Identification of elements that may require standardsFor highly automated vehicles, the National Highway Traffic Safety Administration should identify elements that may require performance standards including human machine interface, sensors, and actuators, and consider process and procedure standards for software and cybersecurity as necessary.(3)Periodic updatingThe plan required by paragraph (1) shall be updated every 2 years, or more frequently if the Secretary considers it necessary. (4)Rulemaking proceedings on updated or new motor vehicle safety standards(A)In generalNot later than 18 months after the date of enactment of this section, the Secretary shall initiate the first rulemaking proceeding in accordance with the rulemaking and safety priority plan required by paragraph (1).(B)Prioritization of subsequent proceedingsThe Secretary shall continue initiating rulemaking proceedings in accordance with such plan. The Secretary may change at any time those priorities to address matters the Secretary considers of greater priority. If the Secretary makes such a change, the Secretary shall complete an interim update of the priority plan, make such update available to the public, and submit such update to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. .(b)Clerical amendmentThe analysis for chapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following new item:30129. Updated or new motor vehicle safety standards for highly automated vehicles..5.Cybersecurity of automated driving systems(a)In generalChapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after section 30129 (as added by section 4) the following new section: 30130.Cybersecurity of automated driving systems(a)Cybersecurity planA manufacturer may not sell, offer for sale, introduce or deliver for introduction into commerce, or import into the United States, any highly automated vehicle, vehicle that performs partial driving automation, or automated driving system unless such manufacturer has developed a cybersecurity plan that includes the following:(1)A written cybersecurity policy with respect to the practices of the manufacturer for detecting and responding to cyber attacks, unauthorized intrusions, and false and spurious messages or vehicle control commands. This policy shall include—(A)a process for identifying, assessing, and mitigating reasonably foreseeable vulnerabilities from cyber attacks or unauthorized intrusions, including false and spurious messages and malicious vehicle control commands; and(B)a process for taking preventive and corrective action to mitigate against vulnerabilities in a highly automated vehicle or a vehicle that performs partial driving automation, including incident response plans, intrusion detection and prevention systems that safeguard key controls, systems, and procedures through testing or monitoring, and updates to such process based on changed circumstances.(2)The identification of an officer or other individual of the manufacturer as the point of contact with responsibility for the management of cybersecurity.(3)A process for limiting access to automated driving systems.(4)A process for employee training and supervision for implementation and maintenance of the policies and procedures required by this section, including controls on employee access to automated driving systems.(b)Effective dateThis section shall take effect 180 days after the date of enactment of this section..(b)Enforcement authoritySection 30165(a)(1) of title 49, United States Code, is amended by inserting 30130, after 30127,. (c)Clerical amendmentThe analysis for chapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after the item relating to section 30129 (as added by section 4) the following new item:30130. Cybersecurity of automated driving systems..6.General exemptionsSection 30113 of title 49, United States Code, is amended—(1)in subsection (b)(3)(B)—(A)in clause (iii), by striking ; or and inserting a semicolon;(B)in clause (iv), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:(v)the exemption would make easier the development or field evaluation of—(I)a feature of a highly automated vehicle providing a safety level at least equal to the safety level of the standard for which exemption is sought; or (II)a highly automated vehicle providing an overall safety level at least equal to the overall safety level of nonexempt vehicles;(vi)the exemption would promote transportation access for individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and would provide—(I)a safety level at least equal to the safety level of the standard for which the exemption is sought; or(II)an overall safety level at least equal to the overall safety level of nonexempt vehicles.;(2)in subsection (c), by adding at the end the following:(5)if the application is made under subsection (b)(3)(B)(v) or (vi)—(A)such development, testing, and other data necessary to demonstrate that the motor vehicle is a highly automated vehicle; and (B)a detailed analysis that includes supporting test data, including both on-road and validation and testing data showing (as applicable) that—(i)the safety level of the feature at least equals the safety level of the standard for which exemption is sought; or(ii)the vehicle provides an overall safety level at least equal to the overall safety level of nonexempt vehicles.;(3)in subsection (d), by striking A manufacturer is eligible and all that follows and inserting the following:(1)Eligibility under subsection (b)(3)(B)(i)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(i) of this section (including an exemption under subsection (b)(3)(B)(i) relating to a bumper standard referred to in subsection (b)(1)) only if the Secretary determines that the manufacturer’s total motor vehicle production in the most recent year of production is not more than 10,000.(2)Eligibility under subsection (b)(3)(B)(iii)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(iii) of this section only if the Secretary determines the exemption is for not more than 2,500 vehicles to be sold in the United States in any 12-month period.(3)Eligibility under subsection (b)(3)(B)(ii), (iv), or (v)A manufacturer is eligible for an exemption under subsection (b)(3)(B)(ii), (iv), or (v) of this section only if the Secretary determines the exemption is for not more than 100,000 vehicles per manufacturer to be sold, leased, or otherwise introduced into commerce in the United States in any 12-month period.(4)Limitation on Number of Vehicles ExemptedAll exemptions granted to a manufacturer under subsections (b)(3)(B)(i) through (v) shall not exceed a total of (i) 25,000 vehicles manufactured within the first 12-month period, (ii) 50,000 vehicles manufactured within the second 12-month period, (iii) 100,000 vehicles manufactured within the third 12-month period, and, (iv) 100,000 vehicles manufactured within the fourth 12-month period. Any renewals under subsections (b)(3)(B)(i) through (v) shall not exceed a total of 100,000 vehicles manufactured within a 12-month period.;(4)in subsection (e), by striking An exemption or renewal and all that follows and inserting the following: (1)Exemption under subsection (b)(3)(B)(i)An exemption or renewal under subsection (b)(3)(B)(i) of this section may be granted for not more than 3 years. (2)Exemption under subsection (b)(3)(B)(iii)An exemption or renewal under subsection (b)(3)(B)(iii) of this section may be granted for not more than 2 years.(3)Exemption Under Subsection (b)(3)(B)(ii), (iv), or (v)An exemption or renewal under subsection (b)(3)(B)(ii), (iv), or (v) of this section may be granted for not more than 4 years.; and(5)by adding at the end the following:(i)Limitation on Certain ExemptionsNo exemption from crashworthiness standards of motor vehicle safety standards shall be granted under subsection (b)(3)(B)(v) until the Secretary issues the safety assessment certification rule pursuant to section 30129(a) and the rulemaking and safety priority plan pursuant to section 30129(b) and one year has passed from the date by which the Secretary has issued both such rule and such plan. This subsection shall not apply to exemptions from occupant protection standards if the exemption is for a vehicle that will not carry its operator or passengers. This subsection shall not apply to exemptions from crashworthiness standards if the exemption sought is for a standard addressing the steering control system and it is for a vehicle that—(1)will not have a steering control system;(2)provides impact protection to an occupant in the front left seat at a level at least equal to the level provided in nonexempt vehicles; and(3)provides a safety level at least equal to the safety level of the standard for which the exemption is sought.(j)Reporting RequirementA manufacturer granted an exemption under subsection (b)(3)(B)(ii), (iv), or (v), shall provide information about all crashes of which it has actual knowledge involving such exempted vehicles, regardless of whether a claim is submitted to the manufacturer, in accordance with part 579 of title 49, Code of Federal Regulations. (k)Process and Analysis(1)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary of Transportation shall publish in the Federal Register a notice that details the process and analysis used for the consideration of exemption or renewal applications under subsection (b)(3)(B)(v). (2)Periodic Review and UpdatingThe notice required by paragraph (1) shall be reviewed every 5 years and updated if the Secretary considers it necessary.(l)Exemption Database(1)In generalThe Secretary shall establish a publicly available and searchable electronic database of each motor vehicle for which an exemption from motor vehicle safety standards prescribed under this chapter or a bumper standard prescribed under chapter 325 has been granted.(2)Vehicle Identification NumberThe database established under paragraph (1) shall be searchable by Vehicle Identification Number and shall include no information identifying the vehicle owner..7.Motor vehicle testing or evaluationSection 30112(b)(10) of title 49, United States Code, is amended—(1)by striking that prior to the date of enactment of this paragraph; (2)in subparagraph (A), by striking motor vehicles into the United States that are certified and inserting into the United States motor vehicles that are certified, or motor vehicle equipment utilized in a motor vehicle that is certified,;(3)in subparagraph (C), by striking the period at the end and inserting ; or;(4)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and moving their margins 2 ems to the right;(5)by striking evaluation by a manufacturer that agrees not to sell or offer for sale and inserting the following: evaluation by—(A)a manufacturer that agrees not to sell or lease or offer for sale or lease; and(6)by adding at the end the following: (B)a manufacturer of highly automated vehicles, automated driving systems, or components of automated driving systems that agrees not to sell or lease or offer for sale or lease the highly automated vehicles, automated driving systems, or components of automated driving systems at the conclusion of the testing or evaluation and—(i)has submitted to the Secretary—(I)the name of the individual, partnership, corporation, or institution of higher education and a point of contact;(II)the residence address of the individual, partnership, corporation, or institution of higher education and State of incorporation if applicable;(III)a description of each type of motor vehicle used during development of highly automated vehicles, automated driving systems, or components of automated driving systems manufactured by the individual, partnership, corporation, or institution of higher education; and(IV)proof of insurance for any State in which the individual, partnership, corporation, or institution of higher education intends to test or evaluate highly automated vehicles; and(ii)if applicable, has identified an agent for service of process in accordance with part 551 of title 49, Code of Federal Regulations..8.Information on highly automated driving systems made available to prospective buyers(a)ResearchNot later than 3 years after the date of enactment of this Act, the Secretary of Transportation shall complete research to determine the most effective method and terminology for informing consumers for each highly automated vehicle or a vehicle that performs partial driving automation about the capabilities and limitations of that vehicle. The Secretary shall determine whether such information is based upon or includes the terminology as defined by SAE International in Recommended Practice Report J3016 (published September 2016) or whether such description should include alternative terminology. (b)RulemakingAfter the completion of the study required under subsection (a), the Secretary shall initiate a rulemaking proceeding to require manufacturers to inform consumers of the capabilities and limitations of a vehicle’s driving automation system or feature for any highly automated vehicle or any vehicle that performs partial driving automation. 9.Highly Automated Vehicle Advisory Council(a)EstablishmentSubject to the availability of appropriations, not later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish in the National Highway Traffic Safety Administration a Highly Automated Vehicle Advisory Council (hereinafter referred to as the “Council”).(b)MembershipMembers of the Council shall include a diverse group representative of business (including motor vehicle manufacturers, mobility service providers, and motor vehicle dealers), academia and independent researchers, State and local authorities, safety and consumer advocates, disability organizations, engineers, labor organizations, environmental experts, a representative of the National Highway Traffic Safety Administration, and other members determined to be appropriate by the Secretary. Any subcommittee of the Council shall be composed of not less than 15 and not more than 30 members appointed by the Secretary.(c)TermsMembers of the Council shall be appointed by the Secretary of Transportation and shall serve for a term of three years.(d)VacanciesAny vacancy occurring in the membership of the Council shall be filled in the same manner as the original appointment for the position being vacated. The vacancy shall not affect the power of the remaining members to execute the duties of the Council.(e)Duties and subcommitteesThe Council may form subcommittees as needed to undertake information gathering activities, develop technical advice, and present best practices or recommendations to the Secretary regarding—(1)advancing mobility access for the disabled community with respect to the deployment of automated driving systems to identify impediments to their use and ensure an awareness of the needs of the disabled community as these vehicles are being designed for distribution in commerce;(2)mobility access for senior citizens and populations underserved by traditional public transportation services and educational outreach efforts with respect to the testing and distribution of highly automated vehicles in commerce;(3)cybersecurity for the testing, deployment, and updating of automated driving systems with respect to supply chain risk management, interactions with Information Sharing and Analysis Centers and Information Sharing and Analysis Organizations, and a framework for identifying and implementing recalls of motor vehicles or motor vehicle equipment;(4)the development of a framework that allows manufacturers of highly automated vehicles to share with each other and the National Highway Traffic Safety Administration relevant, situational information related to any testing or deployment event on public streets resulting or that reasonably could have resulted in damage to the vehicle or any occupant thereof and validation of such vehicles in a manner that does not risk public disclosure of such information or disclosure of confidential business information;(5)labor and employment issues that may be affected by the deployment of highly automated vehicles; (6)the environmental impacts of the deployment of highly automated vehicles, and the development and deployment of alternative fuel infrastructure alongside the development and deployment of highly automated vehicles;(7)protection of consumer privacy and security of information collected by highly automated vehicles;(8)cabin safety for highly automated vehicle passengers, and how automated driving systems may impact collision vectors, overall crashworthiness, and the use and placement of airbags, seatbelts, anchor belts, head restraints, and other protective features in the cabin; (9)the testing and deployment of highly automated vehicles and automated driving systems in areas that are rural, remote, mountainous, insular, or unmapped to evaluate operational limitations caused by natural geographical or man-made features, or adverse weather conditions, and to enhance the safety and reliability of highly automated vehicles and automated driving systems used in such areas with such features or conditions; and(10)independent verification and validation procedures for highly automated vehicles that may be useful to safeguard motor vehicle safety.(f)Report to CongressThe recommendations of the Council shall also be reported to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.(g)Federal Advisory Committee ActThe establishment and operation of the Council and any subcommittees of the Council shall conform to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.).(h)Technical assistanceOn request of the Council, the Secretary shall provide such technical assistance to the Council as the Secretary determines to be necessary to carry out the Council’s duties.(i)Detail of Federal employeesOn the request of the Council, the Secretary may detail, with or without reimbursement, any of the personnel of the Department of Transportation to the Council to assist the Council in carrying out its duties. Any detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee.(j)Payment and expensesMembers of the Council shall serve without pay, except travel and per diem will be paid each member for meetings called by the Secretary.(k)TerminationThe Council and any subcommittees of the Council shall terminate 6 years after the date of enactment of this Act.10.Rear seat occupant alert system(a)In generalChapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after section 30130 (as added by section 5) the following new section: 30131.Rear seat occupant alert system(a)Rulemaking requiredNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule requiring all new passenger motor vehicles weighing less than 10,000 pounds gross vehicle weight to be equipped with an alarm system to alert the operator to check rear designated seating positions after the vehicle motor or engine is deactivated by the operator.(b)Phase-InThe rule issued pursuant to subsection (a) shall require full compliance with the rule beginning on September 1st of the calendar year that begins 2 years after the date on which the final rule is issued.(c)DefinitionsFor purposes of this section—(1)the term passenger motor vehicle has the meaning given that term in section 32101; and(2) the term rear designated seating position means any designated seating position that is rearward of the front seat..(b)Clerical amendmentThe analysis for chapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after the item relating to section 30130 (as added by section 5) the following new item:30131. Rear seat occupant alert system..11.Headlamps(a)Safety research initiativeNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall complete research into the development of updated motor vehicle safety standards or performance requirements for motor vehicle headlamps that would improve the performance of headlamps and improve overall safety.(b)Rulemaking or report(1)RulemakingAfter the completion of the research required by subsection (a), the Secretary shall initiate a rulemaking proceeding to revise the motor vehicle safety standards regarding headlamps if the Secretary determines that a revision of the standards meets the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.(2)ReportIf the Secretary determines that a revision to the standard described in paragraph (1) does not meet the requirements and considerations set forth in such subsections, the Secretary shall submit a report describing the reasons for not revising the standard to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.12.Privacy plan required for highly automated vehicles(a)Privacy planA manufacturer may not sell, offer for sale, introduce or deliver for introduction in interstate commerce, or import into the United States, any highly automated vehicle, vehicle that performs partial driving automation, or automated driving system unless the manufacturer has developed a privacy plan that includes the following:(1)A written privacy plan with respect to the collection, use, sharing, and storage of information about vehicle owners or occupants collected by a highly automated vehicle, vehicle that performs partial driving automation, or automated driving system. Such policy shall include the following:(A)The practices of the manufacturer with respect to the way that information about vehicle owners or occupants is collected, used, shared, or stored.(B)The practices of the manufacturer with respect to the choices offered to vehicle owners or occupants regarding the collection, use, sharing, and storage of such information.(C)The practices of the manufacturer with respect to the data minimization, de-identification, and retention of information about vehicle owners or occupants.(D)The practices of the manufacturer with respect to extending its privacy plan to the entities it shares such information with.(2)A method for providing notice to vehicle owners or occupants about the privacy policy.(3)If information about vehicle owners or occupants is altered or combined so that the information can no longer reasonably be linked to the highly automated vehicle, vehicle that performs partial driving automation, or automated driving system from which the information is retrieved, the vehicle owner, or occupants, the manufacturer is not required to include the process or practices regarding that information in the privacy policy.(4)If information about an occupant is anonymized or encrypted the manufacturer is not required to include the process or practices regarding that information in the privacy policy.(b)StudyThe Federal Trade Commission shall conduct a study and submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the highly automated vehicle marketplace, including an examination of the following issues:(1)Which entities in the ecosystem have access to vehicle owner or occupant data.(2)Which entities in the highly automated vehicle marketplace have privacy plans.(3)What are the terms and disclosures made in such privacy plans, including regarding the collection, use, sharing, and storage of vehicle owner or occupant data.(4)What disclosures are made to consumers about such privacy plans.(5)What methods are available to enable deletion of information about vehicle owners or occupants from any data storage system within the vehicle (other than a system that is critical to the safety or operation of the vehicle) before the vehicle is sold, leased, or rented, or otherwise occupied by a new owner or occupant.(c)Federal Trade Commission enforcementA violation of subsection (a) shall be treated as an unfair or deceptive act or practice within the meaning of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.(d)Effective dateThis section shall take effect 180 days after the date of enactment of this section and shall only apply to highly automated vehicles, vehicles that perform partial driving automation, or automated driving systems first introduced after the effective date of this section.13.Definitions(a)Amendments to title 49, United States CodeSection 30102 of title 49, United States Code, is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) through (13) as paragraphs (2), (4), (5), (6), (9), (10), (11), (12), (13), (14), (16), (17), and (18), respectively;(B)by inserting before paragraph (2) (as so redesignated) the following:(1)automated driving system means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such system is limited to a specific operational design domain.; (C)by inserting before paragraph (3) (as so redesignated) the following:(3)“dedicated highly automated vehicle” means a highly automated vehicle designed to be operated exclusively by a Level 4 or 5 automated driving system (as defined by the SAE International standard J3016, published on September 30, 2016, or subsequently adopted by the Secretary) for all trips.;(D)by inserting after paragraph (5) (as so redesignated) the following:(7)dynamic driving task means all of the real time operational and tactical functions required to operate a vehicle in on-road traffic, excluding the strategic functions such as trip scheduling and selection of destinations and waypoints, and including—(A)lateral vehicle motion control via steering;(B)longitudinal vehicle motion control via acceleration and deceleration;(C)monitoring the driving environment via object and event detection, recognition, classification, and response preparation;(D)object and event response execution;(E)maneuver planning; and(F)enhancing conspicuity via lighting, signaling, and gesturing; and(8)highly automated vehicle—(A)means a motor vehicle equipped with an automated driving system; and(B)does not include a commercial motor vehicle (as defined in section 31101).;(E)by inserting after paragraph (13) (as so redesignated) the following:(15)operational design domain means the specific conditions under which a given driving automation system or feature thereof is designed to function. ; and(F)by adding at the end the following:(19)vehicle that performs partial driving automation does not include a commercial motor vehicle (as defined in section 31101).; and(2)by adding at the end the following:(c)Revisions to certain definitions(1)If SAE International (or its successor organization) revises the definition of any of the terms defined in paragraph (1), (6), or (14) of subsection (a) in Recommended Practice Report J3016, it shall notify the Secretary of the revision. The Secretary shall publish a notice in the Federal Register to inform the public of the new definition unless, within 90 days after receiving notice of the new definition and after opening a period for public comment on the new definition, the Secretary notifies SAE International (or its successor organization) that the Secretary has determined that the new definition does not meet the need for motor vehicle safety, or is otherwise inconsistent with the purposes of this chapter. If the Secretary so notifies SAE International (or its successor organization), the existing definition in subsection (a) shall remain in effect. (2)If the Secretary does not reject a definition revised by SAE International (or its successor organization) as described in paragraph (1), the Secretary shall promptly make any conforming amendments to the regulations and standards of the Secretary that are necessary. The revised definition shall apply for purposes of this chapter. The requirements of section 553 of title 5 shall not apply to the making of any such conforming amendments.(3)Pursuant to section 553 of title 5, the Secretary may update any of the definitions in paragraph (1), (6), or (14) of subsection (a) if the Secretary determines that materially changed circumstances regarding highly automated vehicles have impacted motor vehicle safety such that the definitions need to be updated to reflect such circumstances..(b)Definitions in this ActAs used in this Act—(1)the term automated driving system has the meaning given such term in subsection (a) of section 30102 of title 49, United States Code, subject to any revisions made to the definition of such term pursuant to subsection (c) of such section;(2)the term highly automated vehicle has the meaning given such term in subsection (a) of section 30102 of title 49, United States Code, not subject to any revision under subsection (c) of such section; and(3)the term vehicle that performs partial driving automation has the meaning given such term in subsection (a) of section 30102 of title 49, United States Code, not subject to any revision under subsection (c) of such section.